             herskovicv:tap                                                      1:21          00177        EK
Case Name:                                                        Case Number:          CV -            (        )(PK)



1 PROPOSED DlSCOtV^^PLAN/SCHEDULING ORDER
                                                                                   \ NOT
                                                                         DONE      A^^LICABLE           DATE


A. ACTIONS                                                          AL COI^FE^NCE
    1.   Rule
                                                                                 /               1/26/2021

    2. Rule 26(a)(1) disclosures exchanged                                                       2/1/2021

    3. Requested:

             a.   Medical records authorization                                   N/A

             b. Section 160.50 releases for arrest records                        N/A               -




             c. Identification ofJohn Doe/Jane Doe defendants                     N/A

    4. Procedures for producing Electronically Stored
                                                                                  N/A
       Information (ESI) discussed

    5. Confidentiality Order to be submitted for court approval
         (see Standing Confidentiality Order on the Chambers website)             N/A


B. SETTLEMENT PLAN                                                  '■

    1. Plaintiff to make settlement demand                                                       1/25/2021

    2. Defendant to make setdement offer                                                         1/25/2021

    3. Referral to EDNY mediation program pursuant to Local
       Rule 83.8? (If yes, enter date for mediation to be                         N/A
         completed)
    4. Setdement Conference (proposed date)                                                      1/26/2021

C. PROPOSED DEADLINES                              ^
    1. Motion to join new parties or amend pleadings                              N/A            N/A

    2. Initial documents requests and interrogatories                                           2/3/2021

    3. All fact discovery to be completed (including disclosure of
                                                                                                2/18/2021
       medical records)

    4. Joint status report certifying close of fact discovery and
                                                                                                2/19/2021
       indicating whether expert discovery is needed



                                                                                               Rev. 11-03-20
     5. Expert discovery (only if needed)                                    Check here ifnot applicable

   Plaintiff expert proposed field(s) of expertise:

   Defendant expert proposed field(s) of expertise:

                                                                         DONE   APPLICABLE       DATE

              a. Affirmative expert reports due

              b. Rebuttal expert report^ dXie




                                                              VERY
                                                              pated

    8. If any party seeks a dispositive motion,date to
          (a) file request for pre-motion conference (if required), or
          (b) file briefing schedule for the motion

    9. Proposed Joint Pre-Trial Order due (if no dispositive
          motion filed)

 p. CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                                      •    aMIiv


                                                                                                 □ Yes
     1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?
                                                                                                 ■ No

                                                                                                □ Yes
    2. All parties consent to Magistrate Judge jurisdiction for trial?
                                                                                                ■ No


 E. COLLECTIVE ACTIONAND

     1.   Motion for collective action certification in FLSA cases

          a. Response due
          b. Reply due
    2.     Motion for Rule 23 class certification

          a. Response due
          b. Reply due
This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.


SO ORDERED:



PEGGY KUO                                                      Date
United States Magistrate Judge
                                                                                         Rev. 11-03-20
                                                                                                       PRIORITY MAIL
                                                                                                        FLAT RATE
                                                      PRESS FIRMLY TO SEAL                         POSTAGE REQUIRED




                  UNITED STATES
                  POSTAL SERVICE.                                                  r     FROM:                         n


PRIORITY
  MAIL

Date of delivery specified*
' DSPS TRACKING^" included to many major
international destinations.
                                                                                                 TO:
' Limited international insurance.

' Pick up available.*                                                          ^Z. csi

I Order supplies online.*
                                                                             Qtg S
                                                                             UiSl CV.
I When used internationally, a customs                    To schedule free
  declaration label may be required.                      Package Pickup,
                                                         scan the QR code.
* Domestic only




                                     EP14F Oct 2018
  PS00001000014                      00:121/2x91/2      USPS.COM/PICKUP            L                                   J
